Citation Nr: 1224814	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  08-17 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for status post old left tibia-fibula fracture with plantar fasciitis and gastrocnemius soleus complex disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from April 1971 to March 1976 and a period of service in the Air National Guard of Louisiana from April 1987 to April 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The Veteran testified at videoconference hearing at the RO before a Veterans Law Judge (VLJ) from the Board in August 2010.  A transcript of that hearing is of record.  

Thereafter, in April 2011, the Board remanded this matter to RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A June 2012 letter from the Board notified the Veteran that the VLJ who conducted his August 2010 videoconference hearing was no longer employed by the Board and advised him of the opportunity to provide testimony before a current VLJ of the Board.  In his June 2012 response, the Veteran requested to appear at a videoconference hearing before a VLJ of the Board at the RO.

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Since the RO schedules videoconference hearings, a remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board videoconference hearing at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2011).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


